 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     CASE NO. 19cr868 WQH
11                                  Plaintiff,     ORDER
         v.
12
     XAVIER BARRAZA,
13
                                  Defendant.
14 HAYES, Judge:
15         The matter before the Court is the motion to revoke detention order filed by
16 Defendant. (ECF No. 17).
17                              FACTUAL BACKGROUND
18         On February 13, 2019, Defendant was arrested pursuant to a complaint charging
19 felon in possession of ammunition in violation of 18 U.S.C. § 922(g)(1) and possession
20 of methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1).
21         On February 14, 2019 and February 21, 2019 , Defendant appeared before the
22 Magistrate Judge for a detention hearing. The Magistrate Judge granted the oral motion
23 to detain by the Plaintiff United States.
24         On February 27, 2019, the Magistrate Judge entered an order of detention finding
25 that the Government met its burden to demonstrate by clear and convincing evidence
26 that Defendant is a danger to the community. The Magistrate Judge found that the
27 rebuttable presumption pursuant to 18 U.S.C. § 3142(e)(3)(A) applied and that the
28 nature and circumstances of the offense favored detention. The Magistrate Judge

                                                 -1-                              19cr868WQH
 1 concluded that Defendant’s criminal history, his previous probations revocations and
 2 failures to appear, his current probationary status, and the weight of the evidence
 3 supported detention.
 4         On March 12, 2019, the Plaintiff United States filed a two count indictment
 5 charging in Count 1 felon in possession of ammunition in violation of 18 U.S.C. §§
 6 922(g)(1) and 924(a)(2), and in Count 2 possession of methamphetamine with intent to
 7 distribute in violation of 21 U.S.C. § 841(a)(1).
 8         On April 12, 2019, Defendant moved this Court to review the detention order
 9 filed by the Magistrate Judge. Defendant asserts that conditions may be imposed that
10 will protect the community from any perceived threat and assure his future appearance.
11 Defendant contends that the imposition of house arrest and GPS tracking, coupled with
12 drug-testing, will alleviate the concerns from the nature and circumstances of the
13 alleged offenses. Defendant asserts that these conditions will ensure no contact with
14 firearms, ammunition, or narcotics. Defendant asserts that his family and community
15 ties support his release.
16         The Government opposes release on the grounds that the nature and
17 circumstances of the offense, the history and characteristics of the Defendant, and the
18 weight of the evidence establish by clear and convincing evidence that no condition or
19 combination of conditions will reasonably assure the safety of the community. The
20 Government asserts that the ammunition and the narcotics underlying the charges in this
21 case combined with the Defendant’s criminal history support the determination that the
22 Defendant presents a danger to the community and a flight risk.
23         On April 25, 2019, this Court held a hearing to review the detention order.
24                              RULING OF THE COURT
25         The Bail Reform Act of 1984 permits pretrial detention of a defendant only where
26 it is demonstrated either that there is a risk of flight or no assurance that release is
27 consistent with the safety of another person or community. 18 U.S.C. § 3142 et seq. 18
28 U.S.C. § 3142(e)(3)(A) provides a presumption “subject to rebuttal by the person” that

                                              -2-                                 19cr868WQH
 1 “no condition or combination of conditions will reasonably assure the appearance of the
 2 person as required and the safety of the community” for “an offense for which a
 3 maximum term of imprisonment of ten years or more is prescribed in the Controlled
 4 Substances Act.” 18 U.S.C. § 3142(e)(3)(A). The burden of persuasion remains upon
 5 the government at all time to prove by clear and convincing evidence that no condition
 6 or combination of conditions will reasonably assure the safety of the community. See
 7 United States v. Hir, 516 F.3d1081,1086 (9th Cir. 2008). The Court takes into account
 8 all available information concerning the factors set forth in § 3142(g) in determining
 9 whether there are conditions of release that will reasonable ensure the safety of the
10 community, including the nature and circumstances of the offense charged, the weight
11 of the evidence, the history and characteristics of the Defendant, and the nature and
12 seriousness of the danger to any person or the community that would be posed by the
13 defendant’s release. 18 U.S.C. § 3142(g). The weight of the evidence is the least
14 important of the various factors, but it is a factor to be considered under §3142(g)(2).
15 See United States v. Honeyman, 470 F.2d 473, 474 (9th Cir. 1972).
16         This Court reviews the evidence “de novo” and makes its own determination
17 whether to modify the detention order. United States v. Keonig, 912 F.2d 1190, 1192-
18 93 (9th Cir.1990).
19         In this case, there is probable cause to believe defendant has committed “an
20 offense for which a maximum term of imprisonment of ten years or more is prescribed
21 in the Controlled Substances Act” and a rebuttable presumption that “no condition or
22 combination of conditions will reasonably assure the appearance of the person as
23 required and the safety of the community.” 18 U.S.C. § 3142(e)(3)(A). “Although the
24 presumption shifts a burden of production to the defendant, the burden of persuasion
25 remains with the government.” U.S. v. Hir, 516 U.S. at 1086.
26         The Court has reviewed the evidence de novo including the filings of the parties,
27 and the transcript of the proceeding in front of the Magistrate Judge. The charges in this
28 case involve possession of ammunition by a felon and possession of methamphetamine

                                               -3-                                  19cr868WQH
 1 in a distribution amount. Defendant was arrested after a search of his vehicle revealed
 2 methamphetamine and evidence of narcotics use and sales, gun parts, and a mold for
 3 pistol lower receivers. A subsequent search of his residence uncovered a gun safe in
 4 the laundry room containing numerous weapons and ammunition. Other parts of the
 5 residence contained numerous rounds of ammunition and drug paraphernalia. The
 6 charges are serious involving controlled substances and access to weapons by a
 7 prohibited person. While the factor with the least weight, the weight of the evidence
 8 in this case is strong. Defendant has a significant criminal history including assault with
 9 a deadly weapon in 2005 and drug offenses. Defendant was on probation during the
10 alleged offenses in this case.
11         The Court concludes that the ammunition and narcotics leading to the charges
12 combined with Defendant’s criminal history establish by clear and convincing evidence
13 that no combination of conditions will reasonably assure the safety of the community.
14 The evidence in the case of current drug use and access to weapons poses a significant
15 danger to the community. The Court further finds that the danger to the community is
16 not outweighed by Defendant’s family ties and past work history.
17         IT IS HEREBY ORDERED that the motion for review of the detention order
18 (ECF No. 17) is granted; the Court adopts the detention order entered by the Magistrate
19 Judge (ECF No. 11). Based upon the record, Defendant is ordered detained.
20 DATED: May 7, 2019
21
                                              WILLIAM Q. HAYES
22                                            United States District Judge
23
24
25
26
27
28

                                               -4-                                   19cr868WQH
